ORDER
PER CURIAM.
On January 8, 1997, in a memorandum decision, the Court affirmed the Board of Veterans’ Appeals decision on appeal. On January 13, 1997, the appellant, through counsel, filed a motion for reconsideration or, in the alternative, for panel review. The motion also requested review by the full Court, if reconsideration and review by a panel are denied.
Upon consideration of the foregoing and the record on appeal, it is
ORDERED that the appellant’s motion for reconsideration is denied. It is further
ORDERED that the appellant’s motion for review by a panel is denied. It is further
ORDERED that the appellant’s motion for review by the full Court is deemed prematare and is not accepted for filing. See Rule 35(d) of this Court’s Rules of Practice and Procedure.